Citation Nr: 1314716	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-36 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disability, claimed as paranoid schizophrenia, depression, and/or bipolar disorder.

2.  Entitlement to service connection for a personality disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to December 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2011, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  In May 2011, the Board remanded the claims to the RO for additional development.  When the appeal was recertified to the Board in June 2012, the VLJ who had conducted the hearing had retired from the Board.  Thus, in June 2012, the Veteran was offered an opportunity for another hearing.  In October 2012, a hearing was conducted by the undersigned VLJ.  A transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  In an unappealed January 2007 decision, the RO confirmed a prior denial of service connection for schizophrenia.  

2.  Evidence received since the January 2007 decision, by itself or in conjunction with previously considered evidence, does not raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disability.  

3.  The Veteran was diagnosed with a personality disorder, not otherwise specified, during his active duty; this condition was not confirmed on multiple post-service evaluations.  
CONCLUSIONS OF LAW

1.  The January 2007 decision, in which the RO confirmed a prior denial of service connection for schizophrenia, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

2.  The criteria to reopen a claim of entitlement to service connection for an acquired psychiatric disability, claimed as paranoid schizophrenia, depression, and/or bipolar disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  While a personality disorder was noted in service, a personality disorder is not a compensable injury or disease subject to service connection.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(c)(2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in a March 2008 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board also concludes VA's duty to assist has been satisfied.  Identified VA and private medical records have been obtained.  In addition, the RO has obtained service treatment records.  In this regard, the Board acknowledges that, based on the Veteran's testimony at the initial hearing in March 2011, the May 2011 Remand included instructions for the agency of original jurisdiction (AOJ) to obtain records of pertinent treatment that the Veteran had received at the VA Medical Center (VAMC) in New Orleans, Louisiana since 2006.  However, at the hearing recently conducted before the undersigned VLJ at the RO in October 2012, the Veteran testified that the only relevant medical care that he had received since 2005 was private.  2012 hearing transcript (2012 T.) at 6-8, 11-12.  Accordingly, the Board concludes that another remand to accord the AOJ an opportunity to obtain treatment records from the New Orleans VAMC since 2006 is not necessary.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Here, the Veteran has not been afforded a VA examination in connection with the claims to reopen.  However, as it pertains to the claim for an acquired psychiatric disability, the Board finds, herein, that new and material evidence has not been received, and that the evidence does not indicate any relationship between a current disability and an injury or disease incurred during service.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)  
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Factual Background

Upon the Veteran's enlistment into the Navy, he denied any history of psychiatric problems.  At the July 2002 enlistment examination, no pertinent psychiatric condition was noted and he was approved for enlistment.  Similarly, during an examination in January 2003, he did not report any psychiatric history, and no current psychiatric condition was noted upon examination.  

However, shortly thereafter, in September 2003, the Veteran was seen for mental health treatment after reporting that he had "déjà vu" experiences in which he received memories of people, places, and situations.  At such time, he reported a "very extensive mental health history with several inpatient hospitalizations for severe mental illnesses, which have included schizophrenia and bipolar illnesses, both psychotic conditions."  In addition, he reported that he was on anti-psychotic medications prior to his enlistment.  The assessment was "schizophrenia by history, and personality disorder, not otherwise specified, with schizoid and schizotypal features."  The supervising clinical psychologist recommended that he be discharged because he was psychiatrically unstable due to "longstanding and severe psychiatric problems."   

In February 2004, the Veteran filed a claim seeking entitlement to service connection for depression, bipolar disorder, and psychosis.  He underwent a VA examination in June 2004 and was diagnosed with chronic paranoid schizophrenia and alcohol abuse.  In an August 2004 decision, the New Orleans, Louisiana RO denied service connection for paranoid schizophrenia.  In doing so, the RO found that the disability was manifested prior to entry onto active duty and not aggravated by active duty service.  The Veteran was notified of that decision that month but did not initiate an appeal.  In addition, during the one-year period following the RO decision, no new and material evidence requiring readjudication of the claim.  See Bond v. Shinseki, 659 F.3d 1362 (2011) (holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.).  As such, the August 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In September 2006, the Veteran filed another claim seeking service connection for schizophrenia.  No evidence accompanied his claim.  In a November 2007 letter, the RO denied reopening the claim.  The Veteran did not initiate an appeal of that decision or submit new and material evidence in the one-year period following the decision.  As such, it too is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In February 2008, the Veteran filed a claim seeking service connection for a personality disorder.  Evidence accompanying the claim included VA outpatient treatment records dated in February and April 2008.  Those records note diagnoses of schizophrenia and alcohol abuse.  

In addition, numerous private medical treatment records and current VA records were obtained.  In brief, the VA records dated in 2010 note treatment for schizophrenia, depression, and psychosis.  Records from Metrocare, dated in 2010, show treatment for major depressive disorder with psychosis, schizoaffective disorder, and alcohol abuse.  Records from Parkland, also dated in 2010, include the Veteran's recitation of a history of psychiatric treatment since age 18.  Records from Lawrence and Memorial Hospital are dated in June 2003 and show treatment for pancreatitis.  Records from the University of Texas dated in 2011 note treatment for a delusional disorder and a mood disorder.  

Finally, during the October 2012 hearing before the undersigned VLJ, the Veteran stated that he had some psychiatric treatment prior to service.  2012 T. at 3.  He did not believe that the condition was aggravated by service.  2012 T. at 8.  However, he stated that his sleep patterns were impaired during service as a result of having to work double duty watches.  

III.  Analysis

A.  New and Material

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 
In deciding whether to reopen a claim, VA is required first to review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996). Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that new and material evidence has not been received and that the criteria to reopen the claim have not been met.  The claim was previously denied because the evidence showed that the Veteran had a psychiatric disability prior to service that was not aggravated by his period of active duty.  The new evidence, which primarily reflects current treatment for various psychiatric conditions does not relate to this fact and is thus not material.  Also, to the extent that the new treatment records include diagnoses of psychiatric disabilities other than schizophrenia, they do not indicate that they are in any way associated with his one-year period of active duty.  Similarly, the Veteran's testimony is not new and material requiring the claim to be reopened.  He admits that he had treatment for a psychiatric condition prior to service.  While he reports that his sleep was impaired during service, he does not describe any particular event or events during service that resulted in a permanent worsening of a pre-existing psychiatric disorder.  

To the limited extent that his statement implies that a psychiatric disability was aggravated by service, the statement is vague, equivocal, and does not trigger any duty on the part of VA to obtain further medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (which stipulates that the types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptoms such as pain or other symptoms capable of lay observation.) 

In this respect, the concurring opinion in the Shade decision specifically pointed out that, if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met, and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the appellant's claims is insufficient to trigger the duty to assist under VCAA.  

B.  Service Connection

Here, the Veteran claims service connection for a personality disorder.  He does not indicate which personality disorder was incurred in service.  In this regard, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Davidson, 581 F.3d at 1316; & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

38 C.F.R. § 3.303(c) provides in relevant part as follows:

Preservice disabilities noted in service: There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.... In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis, will be accepted as showing preservice origin. Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.

Here, the Veteran was diagnosed with a personality disorder, not otherwise specified, with schizoid and schizotypal features during service.  Post-service medical records do not confirm this diagnosis.  In any event, however, as previously noted herein, a personality disorder is not a compensable injury or disease subject to service connection.  It is therefore unnecessary to examine causality, or consider VA's presumption of soundness under 38 U.S.C.A. § 1111, because personality disorders cannot legally be service related.  Morris v. Shinseki, 678 F.3d 1346, 1354 (2012).  As such, the Board has no choice but to deny the claim.  


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim for service connection for an acquired psychiatric disability, claimed as paranoid schizophrenia, depression, and/or bipolar disorder, is denied.  

Service connection for a personality disorder is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


